                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LEONA BOOKER                                                                         PLAINTIFF

v.                               Case No. 4:18-cv-00095-KGB

MALCBNDR581, L.L.C., d/b/a
VALLEY RANCH NURSING & REHAB CENTER                                                DEFENDANT

                                             ORDER

       Before the Court is a joint stipulation of dismissal with prejudice filed by plaintiff Leona

Booker and defendant MALCBNDR581, L.L.C. d/b/a Valley Ranch Nursing & Rehab Center

(Dkt. No. 11). Ms. Booker represents that she wishes to dismiss with prejudice her claims against

defendant pursuant to Federal Rule of Civil Procedure 41(a)(1)(A) and with each party to bear its

own costs (Id.). The joint stipulation accords with the terms of Rule 41(a)(1)(A)(ii). For good

cause shown, the Court adopts the joint stipulation of dismissal with prejudice (Dkt. No. 11). The

action is dismissed with prejudice with each party to bear its own costs.

       It is so ordered this 22nd day of May, 2019.

                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Court Judge
